t c summary opinion united_states tax_court dennis lee childress petitioner v commissioner of internal revenue respondent docket no 14591-08s filed date dennis lee childress pro_se ardney j boland iii for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after a concession by respondent the deficiency was reduced to dollar_figure and the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his daughter bsc whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to a child_tax_credit background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time he filed his petition petitioner resided in louisiana petitioner and his ex-wife christine childress ms childress had one child bsc born in ms childress and petitioner divorced in petitioner and ms childress shared joint custody of bsc but ms childress was given primary custody petitioner was required to pay child_support to ms childress pay for bsc’s health and dental insurance and pay bsc’s uninsured medical_expenses 1it is the policy of this court not to identify minors we refer to mr childress’s child by using initials see rule a in ms childress was unemployed and she moved three or four times before finally settling with her boyfriend bsc then age stayed with five or six different people during including petitioner ms childress bsc’s grandmothers and bsc’s aunts petitioner estimated that bsc stayed with him approximately one-third of the year during he did not estimate the amount of time bsc stayed with ms childress petitioner timely filed his federal_income_tax return as a head_of_household claiming a dependency_exemption deduction for bsc and a child_tax_credit of dollar_figure in the notice_of_deficiency respondent disallowed the claimed dependency_exemption deduction for bsc and the child_tax_credit and changed petitioner’s filing_status to single respondent also disallowed some itemized_deductions but conceded at trial that he had erred in this latter regard discussion petitioner has the burden of establishing that the commissioner’s determinations in the notice_of_deficiency are wrong see rule a 290_us_111 in support of his position with respect to each issue for decision petitioner relies primarily on his testimony which we found to be straightforward and credible i dependency_exemption deduction sec_151 allows a taxpayer to deduct an annual exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year as pertinent herein sec_152 defines dependent as a qualifying_child sec_152 or a qualifying_relative sec_152 a qualifying_child respondent concedes that bsc is petitioner’s child the child of a taxpayer is a qualifying_child if that child has the same principal_place_of_abode as the taxpayer for more than one- half of the taxable_year and meets an age restriction and self- support prohibition that are not at issue here sec_152 petitioner admitted that during bsc did not reside with him for more than one-half of the year and the record does not indicate that bsc resided with petitioner and ms childress combined for more than one-half of the year additionally ms childress the custodial_parent did not execute a form_8332 release of claim to exemption for child of divorced or separated parents or similar declaration stating she would not claim the dependency_exemption deduction for bsc for therefore bsc is not petitioner’s qualifying_child for see irions v commissioner tcmemo_2009_96 b qualifying_relative for the child of a taxpayer to be a qualifying_relative the taxpayer must provide over one-half of that child’s support for the year the child must meet certain income restrictions not at issue here and the child must not be the qualifying_child of another taxpayer during the year sec_152 in order for petitioner to establish that he provided more than one-half of bsc’s total support during petitioner must establish the total amount of support from all sources provided to bsc during see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs the total amount of support for each claimed dependent provided by all sources during the year at issue must be shown by competent evidence blanco v commissioner supra pincite if the amount of total support is not shown and cannot be reasonably inferred from the competent evidence available to us then it is not possible to conclude that the taxpayer furnished more than one-half of the total amount of support blanco v commissioner supra pincite 46_tc_515 petitioner provided checks evidencing child care payments he made in totaling dollar_figure he testified but provided no documentation that he made cash payments with respect to bsc’s support petitioner’s testimony was credible in this regard but he did not establish the total amount of bsc’s support from all sources during the statute is specific with respect to the requirements a taxpayer must meet in order to be eligible to claim an individual as a qualifying_relative petitioner failed to satisfy these requirements therefore petitioner has not carried his burden of establishing that for bsc is his qualifying_relative see horsley v commissioner tcmemo_2009_47 c conclusion because petitioner has failed to establish that bsc is either his qualifying_child or a qualifying_relative for purposes of sec_152 petitioner is not entitled to a dependency_exemption deduction for bsc for ii head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as relevant herein sec_2 provides that an unmarried individual shall be considered a head of a household if and only if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 because bsc is neither a qualifying_child nor a dependent of petitioner as defined in sec_152 petitioner is not entitled to head_of_household filing_status for iii child_tax_credit subject_to limitations based on adjusted_gross_income sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age as discussed supra p bsc is not petitioner’s qualifying_child as defined in sec_152 thus petitioner is not entitled to the sec_24 child_tax_credit with respect to bsc for to reflect respondent’s concession and the foregoing decision will be entered for respondent in the amount of dollar_figure
